Citation Nr: 1228370	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-03 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or as secondary to the service-connected diabetes mellitus, type II.




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office in Chicago, Illinois.  Specifically, by an October 2007 rating action, the RO denied service connection for hypertension, on a direct basis and as secondary to the service-connected diabetes mellitus, type II.  By an August 2008 rating decision, the RO denied service connection for hypertension, as secondary to in-service exposure to herbicides.  The Veteran perfected a timely appeal to those decisions.  

In his substantive appeal (VA Form 9), received in February 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  In April 2012, the Veteran withdrew this hearing request.  38 U.S.C.A. § 20.704(e) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  In particular, in this case, the Veteran contends that he has hypertension that is related to either his in-service herbicide exposure or, in the alternative, his service-connected diabetes mellitus, type II.  [Initially, and in this regard, the Board notes that, in granting service connection for diabetes mellitus, type II, the RO has conceded the Veteran's in-service exposure to herbicides.  See October 2007 rating decision.]  

The Veteran was afforded a VA examination in October 2007.  Following a review of the claims folder and examination of the Veteran, the examiner concluded that the Veteran's hypertension was not due to his diabetes.  In support of this conclusion, the examiner referenced the Veteran's lack of microalbuminuria.  In addition, the examiner concluded that the Veteran's hypertension has not been aggravated by his diabetes.  In support of this opinion, the examiner noted that the Veteran has had "good control on his present medications."  

In response to the VA examination finding, the Veteran submitted a statement from his private physician, Dr. E.L., dated in October 2011.  Dr. E.L. stated that, while raised albumin in the urine may be seen with hypertension and diabetes as a result of their complications, that test does not determine etiology of hypertension.  Therefore, it was Dr. E.L.'s opinion that there was no way to conclude that the Veteran's hypertension is due to his diabetes as a result of "lack of microalbumin."  

Subsequently, in a December 2011 addendum to the above-referenced VA examination, a different VA physician noted that the Veteran has repeatedly had a normal urine microalbumin/creatinine ratio over the years.  In addition, he has had sustained normal renal functions, and his blood pressure has been well controlled on medications.  This VA doctor further noted that the medical literature states that the urine microalbumin/creatinine ratio is the standard to determine if hypertension is secondary to diabetes mellitus.  The physician explained that, contrary to Dr. E.L.'s statement, medical literature does conclude that one can exclude diabetes as a cause of hypertension in the face of sustained normal microalbumin/creatinine ratio and in the face of sustained normal serum creatinine (no renal failure).  The examiner stated that, because the Veteran's blood pressure on medications has been under good control, there is no aggravation of his hypertension due to diabetes either.  

Unfortunately, these medical opinions do not adequately address all the contentions raised by the Veteran and the evidence of record.  Significantly, these medical conclusions do not address whether the Veteran's hypertension is directly related to, or associated with, his active duty-to include whether his hypertension is the result of his conceded in-service exposure to herbicides.  

Once VA undertakes the effort to provide an examination when developing a claim for service connection it must provide an adequate one.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464(2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the VA medical opinions obtained in this appeal are inadequate because the physicians did not address the questions of whether there was a direct relationship between the Veteran's hypertension and his active duty and whether this diagnosed disability is the result of his conceded in-service exposure to Agent Orange.  Although hypertension is not among the disorders that are presumed to be associated with exposure to herbicides, the Agent Orange presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  Therefore, the AMC/RO should schedule him for a new VA examination.  The examiner must provide a well-reasoned opinion addressing the nature and etiology of the Veteran's diagnosed hypertension and the medical probabilities that the disability is directly related to the Veteran's time in service, to include his conceded in-service herbicide exposure.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for his hypertension, or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  If the necessary information and authorization for release of information form is submitted by the Veteran, the AMC/RO should attempt to procure any such available treatment records and associate them with his claims folder.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this(these) facts in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature, extent, and etiology of his hypertension.  The claims folder, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should opine as to whether it is more likely than not (i.e., probability greater than 50%), at least as likely as not (i.e., probability of approximately 50%), or less likely than not (i.e., probability less than 50%) that the Veteran's hypertension had its onset during service or is otherwise related to service, to include his conceded in-service exposure to herbicides.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is deficiently taken, appropriate corrective action should be undertaken.  Any additional evidentiary development suggested by the newly obtained information should be undertaken.  

4.  Following completion of the above, readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or as secondary to the service-connected diabetes mellitus, type II.  If the decision remains in any way adverse to the Veteran, both he and his representative should be provided with a supplemental statement of the case and given an appropriate period of time for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

